DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second surface that is parallel or substantially parallel to the first surface and further from the cap than the first surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is:  	Claim 1 requires a self-contained biological indicator comprising a cap and a first ampule disposed adjacent a second ampule. However, the claim is lacking an essential element required by the disclosed self-contained biological indicator. The omitted essential element is a source of biological material (a quantity of microorganisms) within the self-contained biological indictor that is deemed to be essential (as discussed in paragraphs [0004], [0030] and [0035] of the instant specification) is omitted. Appropriate correction is required. 	Claims 2-17 are rejected by virtue of their dependency upon a rejected base 
Claims 4-5, 7-8, 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "approximately" in claims 4-5, 7-8, 13-14 and 16-17 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (previously cited; US 7,642,067) (hereinafter “Song”) in view of Imrich et al. (US 5,415,994) (hereinafter “Imrich”).
Regarding claim 1, Song disclose a self-contained biological indicator (see col. 10, lines 19-25), comprising:  	a first ampule having a first top and a first bottom, the first ampule containing a 
Regarding claims 10-11, modified Song discloses wherein the first ampule contains a first growth medium and the second ampule contains a second growth medium (see Song at col. 11, lines 1-9). Modified Song does not explicitly disclose wherein the first and second growth mediums are the same and comprise 4-methylumbelliferyl α-D-glucoside (MUG). However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the first and second growth mediums of the biological indicator of modified Song to be same growth medium and to comprise 4-methylumbelliferyl α-D-glucoside (MUG) medium. One of ordinary skill in the art would have been motivated to make said modification because said modification would have been nothing more than the simple substitution of one known growth medium for another for the predictable result of culturing microorganisms within the biological indicator.
Claims 1, 3-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (previously cited; US 7,642,067) (hereinafter “Song”) in view of Imrich et al. (US 5,415,994) (hereinafter “Imrich”) and Hounsell (previously cited, US 4,546,086). This is an alternative rejection to the rejection of claim 1 discussed above.
Regarding claims 1 and 3, Song disclose a self-contained biological indicator (see col. 10, lines 19-25), comprising:  	a first ampule having a first top and a first bottom, the first ampule containing a first volume of a first growth medium (as shown in FIG. 1, a first ampoule containing a growth medium, and having a first top, a first bottom and a first volume; col. 10, line 62 
Regarding claims 4, modified Song does not explicitly disclose wherein the first ampule is between approximately 0.5 inches and 1.5 inches longer than the second ampule. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the sizes of the first and second ampoules of modified Song such that the first ampule is between approximately 0.5 inches and 1.5 inches longer than the second ampule, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have varied the sizes of the first and second ampoules such that the first ampule is longer than the second ampule in order to process growth mediums having different volumes. Further, one of ordinary skill in the art would have been motivated to make said modification because said modification would have resulted in a self-contained biological indicator having the added advantage of 
Regarding claim 5, modified Song does not explicitly disclose wherein the first ampule is approximately 1 inch longer than the second ampule. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the sizes of the first and second ampoules of modified Song such that the first ampule is approximately 1 inch longer than the second ampule, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to modify the sizes of the first and second ampoules such that the first ampule is longer than the second ampule in order to process growth mediums having different volumes. Further, one of ordinary skill in the art would have been motivated to make said modification because said modification would have resulted in a self-contained biological indicator having the added advantage of selectively storing small volume media in small ampules and storing larger volume media in larger ampoules, and thereby reducing the footprint of the ampoules within the vial and manufacturing cost, in particular, when expensive media is used with the biological indicator.
Regarding claims 10-11, modified Song discloses wherein the first ampule contains a first growth medium and the second ampule contains a second growth medium (see Song at col. 11, lines 1-9). Modified Song does not explicitly disclose 
Regarding claims 12-13, modified Song does not explicitly disclose wherein the first volume is less than the second volume, and wherein the first volume is between approximately 50 µl and 150 µl and the second volume is greater than approximately 150 µl. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the volumes of the first and second ampoules of modified Song such that the first volume is less than the second volume, and wherein the first volume is between approximately 50 µl and 150 µl and the second volume is greater than approximately 150 µl, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to modify the sizes of the first and second ampoules such that the first volume is less than the second volume in order to process growth mediums of different volumes within the biological indicator. Further, one of ordinary skill in the art would 
Regarding claim 14, modified Song does not explicitly disclose wherein the first volume is approximately 100 µl and the second volume is approximately 300 µl. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the volumes of the first and second ampoules of modified Song such that the first volume is less than the second volume, and wherein the first volume is approximately 100 µl and the second volume is approximately 300 µl, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the sizes of the first and second ampoules such that the first volume is approximately 100 µl and the second volume is approximately 300 µl in order to selectively process growth mediums of different volumes within the biological indicator. Further, one of ordinary skill in the art would have been motivated to make said modification because said modification would have resulted in a self-contained biological indicator having the added advantage of selectively storing small volume media in small ampules and larger volume media in larger ampoules, and thereby reducing the footprint and manufacturing cost, in .
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Imrich as applied to claim 1 above, and further in view of Finch et al. (previously cited, US 5,028,543) (hereinafter “Finch”).
Regarding claim 2, modified Song discloses the limitations set forth in claim 1. 	Modified Song does not explicitly disclose an insert, wherein at least a portion of the insert is disposed below the first ampule and the second ampule, and the first bottom and the second bottom contact the insert. 	Finch is related to processing or testing a sample. Finch discloses a device comprising a vial (tube 62), a first ampoule (68), a second ampoule (70), an insert (66) for supporting the first and second ampoules within the vial and cap (63) coupled to the vial for enclosing the first and second ampules (see Finch, col. 6, lines 46-59; FIG. 1H). The first and second ampules are supported in the vial by the insert (66) such that a first top of the first ampule (68) is closer to the cap (63) than a second top of the second ampule (see Finch, FIG. 1H). Finch further disclose wherein at least a portion of the insert (support legs 66a) is disposed below the first ampule (68) and the second ampule (70), and the first bottom and the second bottom contact the insert (at least a portion of the insert (66) grips firmly a portion of the first and second ampules and thus viewed to make contact with the bottoms of the ampules; see Finch at FIG. 1H; col. 6, lines 35-39). 	In view of Finch, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the insert of Finch with the 
Regarding claim 15, modified Song discloses wherein the cap is coupled to the vial (see Song at col. 10, lines 39-40); FIG. 1). 	Modified Song does not explicitly disclose wherein the vial and cap are coupled by a tongue and a groove. 	Finch further discloses a vial (62) for enclosing the first and second ampules (68,70), a cap (63) including screw and screw threads (62b) on the vial (see Finch, col. 6, lines 47-48; FIG. 1H).  	In view of Finch, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the groove and tongue of Finch with the biological indicator of modified Song for the purpose of securing the cap to the vial, as disclosed by Finch (see Finch, col. 6, lines 47-48; FIG. 1H). Further, doing so would have been nothing more than the simple substitution of one known securing means for another for the predictable result of securing a cap to a vial.
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Imrich and Hounsell as applied to claim 1 above, and further in view of Finch et al. (previously cited, US 5,028,543) (hereinafter “Finch”).
Regarding claim 2, modified Song discloses the limitations set forth in claim 1. 	Modified Song does not explicitly disclose an insert, wherein at least a portion of the insert is disposed below the first ampule and the second ampule, and the first bottom and the second bottom contact the insert. 	Finch is related to processing or testing a sample. Finch discloses a device comprising a vial (tube 62), a first ampoule (68), a second ampoule (70), an insert (66) for supporting the first and second ampoules within the vial and cap (63) coupled to the vial for enclosing the first and second ampules (see Finch, col. 6, lines 46-59; FIG. 1H). The first and second ampules are supported in the vial by the insert (66) such that a first top of the first ampule (68) is closer to the cap (63) than a second top of the second ampule (see Finch, FIG. 1H). Finch further disclose wherein at least a portion of the insert (support legs 66a) is disposed below the first ampule (68) and the second ampule (70), and the first bottom and the second bottom contact the insert (at least a portion of the insert (66) grips firmly a portion of the first and second ampules and thus viewed to make contact with the bottoms of the ampules; see Finch at FIG. 1H; col. 6, lines 35-39). 	In view of Finch, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the insert of Finch with the biological indicator of modified Song for the purpose of supporting the ampules within the vial at the desired configuration, as disclosed by Finch (see Finch at FIG. 1H; col. 6, lines 35-39). One of ordinary skill in the art would have been motivated to make said modification because said modification would facilitate the arrangement of the ampoules 
Regarding claim 15, modified Song discloses wherein the cap is coupled to the vial (see Song at col. 10, lines 39-40); FIG. 1). 	Modified Song does not explicitly disclose wherein the vial and cap including a tongue and a groove. 	Finch further discloses a vial (62) for enclosing the first and second ampules (68,70), a cap (63) including screw and screw threads (62b) on the vial (see Finch, col. 6, lines 47-48; FIG. 1H).  	In view of Finch, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the groove and tongue of Finch with the biological indicator of modified Song for the purpose of securing the cap to the vial, as disclosed by Finch (see Finch, col. 6, lines 47-48; FIG. 1H). Further, doing so would have been nothing more than the simple substitution of one known securing means for another for the predictable result of securing a cap to a vial.
Claims 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Imrich as applied to claim 1 above, and further in view of Hounsell (previously cited, US 4,546,086).
Regarding claims 3-4, modified Song discloses the limitations set forth in claim 1. 	Modified Song does not explicitly disclose wherein the first ampule is longer than the second ampule, and wherein the first ampule is between approximately 0.5 inches 
Regarding claim 5, modified Song does not explicitly disclose wherein the first ampule is longer than the second ampule, and wherein the first ampule is approximately 1 inch longer than the second ampule. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the sizes of the first and second ampoules of modified Song such that the first ampule is longer than the second ampule, and wherein the first ampule is approximately 1 inch longer than the second ampule, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to modify the sizes of the first and second ampoules such that the first ampule is longer than the second 
Regarding claims 12-13
Regarding claim 14, modified Song does not explicitly disclose wherein the first volume is approximately 100 µl and the second volume is approximately 300 µl. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the volumes of the first and second ampoules of modified Song such that the first volume is less than the second volume, and wherein the first volume is approximately 100 µl and the second volume is approximately 300 µl, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). One of ordinary skill in the art would have been motivated to have modified the sizes of the first and second ampoules such that the first volume is approximately 100 µl and the second volume is approximately 300 µl in order to selectively process growth mediums of different volumes within the biological indicator. Further, one of ordinary skill in the art would have been motivated to make said modification because said modification would have resulted in a self-contained biological indicator having the added advantage of selectively storing small volume media in small ampules and larger volume media in larger ampoules, and thereby reducing the footprint and manufacturing cost, in particular when expensive media is used with the biological indicator.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Imrich as applied to claim 1 above, and further in view Smith et al. (US 2012/0149094) (hereinafter “Smith”).
Regarding claim 9.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Imrich and Hounsell as applied to claim 1 above, and further in view Smith et al. (US 2012/0149094) (hereinafter “Smith”).
Regarding claim 9, modified Song discloses the limitations set forth in claim 1. 	Modified Song discloses wherein the cap is coupled to the vial (see Song at FIG. 1), but does not explicitly disclose wherein the first top of the first ampule contacts the cap. However, Modified Song does disclose wherein the first and second ampules are crushed within the vial so as to release the growth medium within the ampules (see Song at col. 10, line 62 to col. 11, line 9). The first and second ampoules can be crushed in any suitable manner including deforming walls of the vial (see Song at col. 11, lines 47-51).   	Smith discloses a biological sterilization indicator comprising a vial (see FIG. 1, 102), an ampoule (120) and a cap coupled to the vial (106; see Smith at ¶ [0046]-[0048]; FIG. 1). Smith further disclose wherein the ampule can be crushed to release the content therein squeezing the vial (by hand) or compression of the cap against the ampoule (see Smith at ¶ [0042]).  	In view of Smith, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the biological indicator of modified Song such that the cap is in contact with the cap and crushes the ampoules in the vial, because smith discloses that the ampule can be crushed to release the content therein squeezing the vial or compression of the cap against the ampoule (see Smith at ¶ [0042]). One of ordinary skill in the art would have been motivated to make said modification because said modification would have been nothing more than the simple .
Allowable Subject Matter
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on February 4, 2021 have been fully considered but they are not persuasive. 
Drawings: 
Applicant contends that paragraph 37 and FIG. 4 of the instant application discloses a first surface and a second surface that are parallel or substantially parallel to each other. See last paragraph on page 6 and first paragraph on page 7 of the Remarks filed on 02/04/2021.
In response, the instant specification discloses that the first surface and the second surface can be parallel or substantially parallel to one another (see, e.g. paragraph [0007]). Figure 4 illustrates a first surface (250) that is offset from a second surface (252). As shown in Figure 4, the first surface and second surface are separated by a partition. However, while the cited paragraph 37 describes a first surface arranged above (higher level) a second surface, said paragraph does not appear to disclose two 
Claim Rejections - 35 USC § 112:
Applicant further argues that:  	 	“Specifically, the Office should respond to Applicant’s position that one of ordinary skill in the art would understand the term “substantially parallel” as reflecting the reality that difficulties exist in manufacturing two surfaces that are perfectly parallel to each other. The Office also did not explain how its contention that “the specification does not provide a standard for ascertaining the requisite degree” is anything other than a demand that Applicant provide a manufacturing tolerance. Furthermore, the Office did not explain how its contention is consistent with the guidelines that definiteness does not turn on “whether more suitable language or modes of expression are available” and that “[s]ome latitude in the manner of expression should be permitted.” MPEP § 2173.02 (II). Applicant submits that the Office’s allegation that “[n]othing in the disclosure that defines as to the degree of tolerance to meet the claimed limitation,” Office Action at 6, demonstrates that the Office is providing zero latitude in the manner of expression, and is instead mandating that Applicant must amend the claim with more suitable language or modes of expression that might be available, which is wholly contrary to the guidelines of MPEP § 2173.02 (II).” See page 10 of the Remarks.
In response, in view of the Applicant’s argument, the limitation “a first surface and a second surface that is…substantially parallel” is treated to mean a first surface that is parallel to a second surface within a manufacturing tolerance; and that the surfaces are 
Applicant further argues that “Applicant submits that the term “approximately” does not render the claims indefinite. Should the Office maintain the rejections, Applicant respectfully requests that the Office answer the substance of Applicant’s arguments.” See page 11, first full paragraph. 
In response, it is not clear how the argument directed to the limitation “substantially parallel” is related to the term “approximately.” Claims 4-8 require ampules of different sizes, and claims 7-8 require specific distance between the surfaces, for example. As such, Applicant argument is not persuasive and the rejection is maintained. 
Claim Rejections - 35 USC § 103:
Applicant further argues that:  	“Although the text of Imrich does not explicitly say so, the Office appears to have taken the position that Figure 1A reflects the two ampules in an adjacent relationship, and that Figure IB reflects the two ampules in an end-to-end relationship. E.g., Office Action at 12 (“Furthermore since the first ampule is disposed adjacen[t] the second ampule (see, [ ]e.g[.], FIG. 1A of Imrich) ....). In any event, Applicant submits that Figure IB must be the embodiment that Imrich and the Office refer to as the “end to end” configuration, and that in this configuration, the two ampules are not disposed adjacently to each othe
In response, the examiner would respectfully contend that the Applicant is misinterpreting the reference of Imrich. As discussed in the rejection, the reference of Imrich discloses a vial comprising two ampules. Figure 1A of Imrich shows two ampules that are arranged in parallel and adjacently to each other. Further, Figure 1B of Imrich also shows two ampules that are arranged in an end to end configuration and adjacently to each other. It is noted that the term “adjacent,” as broadly defined, is interpreted to mean “situated near or close to.” It is not clear if the Applicant is contending that the claims require a specific configuration of the claimed ampules within the vial. As such, it is respectfully submitted that both figures 1A and 1B of the Imrich illustrate a first ampule that is adjacent a second ampule. 
Applicant further argues that:  	“The Office next contends that the end-to-end configuration of Figure IB provides for “a first top of the first ampule is closer to the top portion of the vial than a second top of the second ampule.” Office Action at 7. The Office makes no such contention about the side-to-side configuration of Figure 1A. Therefore, Applicant submits that the Office has failed to provide for all of the features of claim 1 because the Office’s contentions amount to either: 1) Figure 1A provides two ampules disposed adjacently to each other, but not that the top of one of the ampules is closer to the cap than the top of the other ampule; or 2) Figure IB provides for the top of one of the ampules being closer to the cap than the top of the other ampule, but not for the two ampules being disposed adjacently to each other. In other words, Imrich does not provide a single embodiment that discloses that the ampules are disposed adjacently to each other and that one ampule’s top is closer to the cap than the other ampule’s top.” See page 15, second paragraph).
In response, as discussed above, Figures 1A and 1B of Imrich discloses a first ampoule adjacent a second ampule. Again, the limitation “the first ampule is disposed adjacent to the second ampule” is broadly interpreted to mean the first ampule is disposed near/close to the second ampule. The reference of Imrich meets said limitation. Further, as discussed in the rejection, it would have been obvious to one of ordinary skill in the art to combine Song and Imrich, because Imrich explicitly discloses that the ampules can be arranged within the vial in various ways. Moreover, rearranging parts is prima facie obvious absent evidence to the contrary (M.P.E.P. § 2144.04 (VI) (C)). In view of above, it is respectfully submitted that a prima facie case of obviousness has been established.
 Applicant further argues that:  	“The Office appears to understand that its rejection of claim 1 based on the Song-Imrich combination lacks merit for this reason, because it set forth an alternative rejection of claim 1 based on Song in view of Imrich and further in view of Hounsell where the Office conceded that Song in view of Imrich “does not explicitly disclose wherein the first top is disposed closer to the cap than the second top.” Office Action at 10.” See page 16, first full paragraph of the Remarks.
In response, the examiner would respectfully contend that the Applicant is mischaracterizing the examiner’s rejection. The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Song in view of Imrich and Hounsell, is an alternative 
Applicant further argues that:  	 “The Office is not entitled to combine Figures 1A and IB of Imrich simply because they are reflected adjacently to each other on the same page. As the Federal Circuit has explained, “[w]hether a rejection is based on combining disclosures from multiple references, combining multiple embodiments from a single reference, or selecting from large lists of elements in a single reference, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination.” In re Stepan, 868 F. 3d 1342,1346 n.1 (Fed. Cir. 2017) (emphasis added). Applicant fails to see how the embodiments of Figures 1A and IB might be combined at least because it seems that both of the configurations are mutually exclusive of the other; the ampules cannot be simultaneously disposed side to side and end to end.
In response, the examiner would respectfully reiterate the response to the argument provided at 49 and 51 of this Response to Arguments as to why Applicant’s argument is not persuasive. 
Applicant further argues that:  	“Relatedly, according to the MPEP, “legal precedent can provide the rationale supporting obviousness only if the facts in the case are sufficiently similar to those in the application.” MPEP § 2144(111) (emphasis added). The Office made no attempt explain how the facts of Rinehart apply here, and particularly how what was considered “mere scaling” there might lead to a determination of “mere scaling” here. The Office has thus not conducted a fact-specific analysis sufficient to explain why a person of ordinary skill in the art would modify the ampules of Song to arrive at “the first ampule is disposed adjacent to the second ampule” and “the first top is disposed closer to the cap than the second top.” See page 17 of the Remarks.
In response, it is noted that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). Song discloses two ampules and scaling down one of the ampules would merely be an engineering design choice. Further, as discussed in the rejection, it would have been obvious to one of ordinary skill in the art to have modified the sizes of the ampules of modified Song since such a modification would involve only a mere change in size of a component. Moreover, such modification would have resulted in a self-contained biological indicator having the added advantage of selectively storing small volume media in small ampules and storing larger volume 
Applicant further argues that:   	“Despite all this, even taking the Office’s positions above at face value, the Office nowhere alleged how scaling the sizes of the two ampules would necessarily result in one of the ampules having a top disposed closer to the cap than the other ampule. For example, it seems that the purported scaling could also result in one bottom being further from the cap than the other while the two tops are distanced equally from the cap. Applicant thus reminds the Office of the rule of inherency.” See paragraph bridging pages 17 and 18 of the Remarks. 
In response, Song discloses two ampules and scaling down one of the ampules would merely be an engineering design choice. One of ordinary skill in the art would readily be able to scale down an ampule to arrive at the claimed invention (the first top is disposed closer to the cap than the second top,” since such modification would involve a mere change in size of a component (see MPEP 2144.04 (IV) (A)). The reference of Song does not teach away from such modification, and such modification would not render it inoperable for its intended purpose. As to the Applicant’s argument 
Applicant further argues that: 	“Additionally, Applicant submits that Song and Imrich cannot be properly combined with each other. As justification for combining Song and Imrich, the Office contends only that “[o]ne of ordinary skill in the art would have been motivated to make said modification since Imrich discloses that it is known in the art to arrange the first and second ampules adjacent one another, in parallel or end to end configuration (see Imrich at col. 8, line 64 to col. 9, line 7).” Office Action at 7; id. at 9-10. This contention lacks merit because disclosure alone in one reference cannot constitute a motivation to combine that reference with another reference. Rather, the Office must explain why the ordinarily skilled artisan would have been motivated to make the combination.” See page 19, first paragraph of the Remarks.
In response, while Song does disclose two ampules arranged within the vial, Song is silent as to how the first and second ampules are disposed with respect to one another within the vial. The reference of Imrich is relied upon for disclosing various ways to arrange two ampules within a vial. For example, Imrich discloses that the ampules can be arranged side-to-side or end to end configuration. In view of Imrich, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have arranged the ampules in the vial of Song side-to-side or end to end configuration to arrive at the claimed invention, since such configurations are explicitly prima facie obvious absent evidence to the contrary (M.P.E.P. § 2144.04 (VI) (C)). In view of above, it is respectfully submitted a prima facie case of obviousness has been established.
Applicant further argues that: 	“Of course, MPEP § 2144.04(IV)(A), also explains that scaling can patentably distinguish when such scaling results in the claimed device “perform[ing] differently from the prior art device.” The functionality of breaking the ampules, one after the other, is enabled in the claimed design by the relative positions of the tops of the ampules. The Office ignored this, and thus the Office’s “scaling” position lacks merit.” See paragraph bridging pages 16 and 17 of the Remarks.
In response, it is noted that the claims do not require breaking/crushing the ampoules within the vial. Thus, Applicant’s argument is not commensurate in scope with the claims.
Applicant further argues that:  	“The Office appears to be incorrectly assuming that it is impossible for two different volumes of a medium to be contained in two ampules that are the same size. This cannot be so, however, because ampules are often incompletely filled with a single substance; usually they are only partially filled with a medium such that a gas or vapor fills the rest. The Office alleges, without any support, that one of ordinary skill in the art would nonetheless find a benefit of “selectively storing small volume media in small ampules and storing larger volume media in larger ampoules, as disclosed by Hounsell.” And while Applicant submits that Hounsell does not seem to anywhere disclose “selective storage” based on ampule size, even if it did, the Office is grasping at straws by conclusorily alleging that an advantage of this would be “reducing the footprint of the ampoules and manufacturing cost specially when expensive media is used with the biological indicator.” The Office did not explain what advantage might be gained by reducing the footprint of the ampules and why this advantage might motivate one of ordinary skill in the art to incorporate this teaching into Song or the improperly combined Song-Finch reference. The Office also did not meaningfully justify its conclusion that two sizes of ampules would reduce manufacturing costs.” See page 21 of the Remarks. 
In response, the examiner would respectfully reiterate the response to the argument provided at 57 of this Response to Arguments as to why Applicant’s argument is not persuasive.
Applicant further argues that:  	“Applicant disagrees with these conclusory justifications because Applicant submits that having two sizes of ampules complicates manufacturing by requiring an additional component that must be obtained and then accounted for during assembly. Applicant submits that two different sized ampules increases risks associated with supplier delays, and human or machine error during assembly of the device. Moreover, the Office assumes without any support that the media is expensive, and that minimizing any such associated expense is worth the increased risks just mentioned. Applicant thus submits that the Office’s hypothetical handwaving does not constitute a sufficient articulation of why the ordinarily skilled artisan would have been motivated to combine the references based on teaching from the references, or even common sense.” See page 22 of the Remarks.
In response, the examiner would respectfully reiterate the response to the argument provided at 57 of this Response to Arguments as to why Applicant’s argument is not persuasive.
Applicant further argues that:  	“Even assuming arguendo that the Office is correct that there would be a cognizable benefit to “reducing . . . manufacturing cost specially when expensive media is used with the biological indicator,” the Office is not permitted to rely on this benefit to combine Hounsell with Song or the improperly combined Song-Finch combination because Song alone provides two ampules. As noted above, two ampules of the same size can be partially filled. This means that Song, without Hounsell, already provides the manufacturing-cost savings that the Office contends justifies the combination with Hounsell… To justify combining Hounsell with Song and Finch, the Office contends that manufacturing costs would be decreased because less media could be used in the smaller ampule. However, the Office provided no reason why two different volumes of media could not be used in the two ampules of Song, and why such would not enable the manufacturing-cost savings alleged. Applicant submits that any purported manufacturing-cost savings are available in Song without being modified by Hounsell. Therefore, under Tessler and Boger, one having ordinary skill in the art would not have been motivated to modify Song or improperly combined Song-Imrich with Hounsell.” See page 22, second paragraph, and page 23, first full paragraph, of the Remarks.
In response, it is not clear as to how the Applicant arrived at this conclusion. As discussed in the rejection, the rational for the modifying the Song reference is to reduce the footprint and manufacturing cost. The Office action further states that such modification is more beneficial especially if an expensive media is employed with biological indicator. Thus, Applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799